Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 06/08/2021. Claims 2-3, 5, 8, and 10-13 were canceled, claims 21-26 are newly added and claims 1, 4, 6, 7, 9 and 14-26 are pending and have been considered below

The rejection of Claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot pursuant to amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 2006/0031460), Cho et al (US 2013/0139089) and Mun (US 5,579,221).
Claim 1
Araki discloses a display method (figs. 3-4), comprising: based on operation history information of a user to a display obtained by an information terminal including the display (par. 0001, a cooperation method for devices (setting, control and information presentation) that are connected with each other via a network, the method being based on a user’s use history that can be acquired from a plurality of devices), 
displaying, on the display for a specific time period, an object for the user to instruct by one-touch a recommended control for controlling a plurality of first devices that are other than the information terminal and controllable before the operation history information is obtained (par. 0002, a conventional system which controls multiple devices so as to be put into a recommended operational state, based on a use history of the device; devices can be controlled using histories of multiple home appliances, such histories are stored in a remote control and can be transmitted to a server; the server having a function to analyze the user’s hobby and taste; the server can transmit to a bidirectional remote control, as an analysis result of the use histories, “recommended information” matching the user’s taste, for example, “recommended program” when the operational object is TV or video, and the user may select the “recommended information,” for example, when a user selects a video as the operational object using the remote control, a “recommended program” is displayed on the remote control, and a programmed recording of the TV program can be executed; also, when a microwave oven is selected, a “recommended recipe” is displayed on the remote control, and a control command for the microwave over can be transferred from the remote control).
Cho discloses a system and method for providing a user interface (UI) for device control wherein the UI relates to a function provided by one controlled device relating to an activity mode selected by a user; collecting control information relating to functions provided by an identified controlled device; and generating a UI used to control one or more controlled devices relating to the activity mode based on the collected control information (par.0008 and 0012).  Cho teaches the controlled devices receive control commands from a user terminal and operate according to the control command (par. 0034); a UI-providing apparatus provides the server with the collected control information and receive a recommendation of controlled devices to be controlled and control functions of the controlled devices from the server; for example, the UI-providing apparatus receives a recommendation of controlled devices used together and frequently used functions at a predetermined time from the server; and the UI-providing apparatus generates and provides the UI based on the recommended controlled devices and control functions (par. 0035).  Cho discloses a recommendation function collection unit 3200 (fig. 2) for collecting information regarding recommend control functions; unit 3200 provides server 4000 (fig. 3) with the collected control information and the information regarding the selected activity mode, and receives information regarding recommended controlled devices and control functions of the recommended controlled devices based on control information and the activity mode; for example, the recommendation function collection unit provides the server with various types of control information regarding a TeleVision (TV), a radio, a lighting device, an air conditioner, and a washing machine, and receives a recommendation of the TV and the air conditioner as controlled devices from the server and of a function of adjusting the volume of the TV and a function of adjusting the temperature of the air conditioner as control functions; the server may recommend the controlled devices 2000 and functions that are used at a value higher than a value previously set by a user based on the use history of the control device (par. 0047).  Araki/Cho teaches a recommendation function for controlling devices that are 
Araki/Cho does not specifically disclose an object for the user to instruct by one-touch a recommended control.  However, Mun discloses a home automation system having a user controlled definition function operated in response to input of an inherent call code; power to appliances can be switched in response to a control code (abstract; col. 2, lines 41-63).  Mun teaches the home automation system allows a user to define a plurality of electrical appliances that can be controlled at a preset time by using one-touch operation (col. 2, lines 33-36; col. 5, lines 21-24).  Therefore, it would have been obvious to a person having ordinary skill in the art at before the effective filing date of the invention to modify Araki’s method of controlling devices using a one touch control because it simply provides instant control for one or more devices which facilitates user interaction and saved time.
	Araki discloses wherein the information terminal determines, as the recommended control, control frequently performed in the specific time period, based on the operation history information (par. 0085, grouped associated operation logs are presented to the user, and the user selects the associated operation logs and the attributes; the user does not necessarily have to select the attributes, for example, depending on the calculated operation frequency, the associated operation logs and the attributes may be automatically selected by the device, and transmitted to the other devices, so as to execute control).
Claim 4
 the recommended control is performed when the display on which the object is displayed is operated by the user.  Araki teaches each embodiment of the invention realizes a technique which (i) grasps a user’s life pattern in his ordinary life referring to operation logs of a plurality of devices, (ii) operates and sets each device so that the multiple devices can be cooperated by understanding the user’s situation (context) or intention on each occasion, and (iii) presents “recommended information” (par. 0055).
Claim 6
Araki/Cho/Mun discloses in the displaying, the object is displayed on the display instead of an other object currently displayed on the display.  Araki teaches an operational object may be displayed representing a TV or video that is selectable by the user, and recommended programs or recommended information is also selectable by the user and, for example, when a user selects a displayed “recommended program,” a programmed recording of the TV program can be executed (par. 0002).
Claim 14
Araki/Cho/Mun discloses the plurality of first devices are disposed in a facility, the information terminal: is disposed in a structure included in the facility (fig. 1 illustrates multiple devices connected via a network in a facility); and further includes a power receiver that receives electric power supplied for a power switch of a device disposed in the facility (par. 0054, step of checking device power; judging whether or not a device power is on or off).  
Claim 15
 the information terminal further includes a switch element that switches between supplying and not supplying power to the device disposed in the facility (fig. 1; par. 0003 and 0060, multiple devices can be turned off or on).  
Claim 16
Araki/Cho/Mun discloses non-statutory computer-readable recording medium having recorded thereon a program for causing a computer to execute the display method (Araki: par. 0007, the invention has a computer-readable recording medium in which a program is recorded, wherein the program causes a computer to execute steps).
 Claim 17
See claim 1.  Araki discloses a display system (figs. 3-4), comprising: an information terminal including a display (fig. 1); and a display controller (fig. 2, par. 0043, an operation log cooperation utilizing device comprising a cooperating operation details reception unit 112 which receives the cooperating operation details from other devices; a user interface such as a remote control and a display; etc.) that, based on operation history information of a user to a display obtained by the information terminal , displays, on the display for a specific time period, an object for the user to instruct by one-touch a recommended control for controlling a plurality of first devices that are other than the information terminal and controllable before the operation history information is obtained (par. 0002, a conventional system which controls multiple devices so as to be put into a recommended operational state, based on a use history of the device; devices can be controlled using histories of multiple home appliances, such histories are stored in a remote control and can be transmitted to a server; the server having a function to analyze the user’s hobby and taste; the server can transmit to a bidirectional remote control, as an analysis result of the use histories, “recommended information” matching the user’s 
Araki discloses providing “recommended information,” “recommended recipe” and “recommended program” but it does not specifically teach a recommended control.  However, Cho discloses a system and method for providing a user interface (UI) for device control wherein the UI relates to a function provided by one controlled device relating to an activity mode selected by a user; collecting control information relating to functions provided by an identified controlled device; and generating a UI used to control one or more controlled devices relating to the activity mode based on the collected control information (par.0008 and 0012).  Cho teaches the controlled devices receive control commands from a user terminal and operate according to the control command (par. 0034); a UI-providing apparatus provides the server with the collected control information and receive a recommendation of controlled devices to be controlled and control functions of the controlled devices from the server; for example, the UI-providing apparatus receives a recommendation of controlled devices used together and frequently used functions at a predetermined time from the server; and the UI-providing apparatus generates and provides the UI based on the recommended controlled devices and control functions (par. 0035).  Cho discloses a recommendation function collection unit 3200 (fig. 2) for collecting information regarding recommend control functions; unit 3200 provides server 4000 (fig. 3) with the collected control information and the information regarding the selected activity mode, and receives information regarding recommended controlled devices and control functions of the recommended controlled devices based on control information and the activity mode; for example, the recommendation function collection unit provides the server with various types of control  
Araki/Cho does not specifically disclose an object for the user to instruct by one-touch a recommended control.  However, Mun discloses a home automation system having a user controlled definition function operated in response to input of an inherent call code; power to appliances can be switched in response to a control code (abstract; col. 2, lines 41-63).  Mun teaches the home automation system allows a user to define a plurality of electrical appliances that can be controlled at a preset time by using one-touch operation (col. 2, lines 33-36; col. 5, lines 21-24).  Therefore, it would have been obvious to a person having ordinary skill in the art at before the effective filing date of the invention to modify Araki’s method of controlling devices using a one touch control because it simply provides instant control for one or more devices which facilitates user interaction and saved time.
	Araki discloses wherein the information terminal determines, as the recommended control, control frequently performed in the specific time period, based on the operation history information (par. 0085, grouped associated operation logs are 
Claims 18 and 19
Araki/Cho/Mun disclose the plurality of first devices include an air-conditioner and a lighting apparatus. Cho teaches the controlled devices include an air conditioner and a lighting device (par. 0034).
Claim 20
See claim 1.  Araki/Cho/Mun discloses in response to the one-touch by the user, performing the recommended control for controlling the plurality of first devices.  Mun teaches a home automation system having a user controlled definition function operated in response to input of an inherent call code; power to appliances can be switched in response to a control code (abstract; col. 2, lines 41-63).  Mun teaches the home automation system allows a user to define a plurality of electrical appliances that can be controlled at a preset time by using one-touch operation (col. 2, lines 33-36; col. 5, lines 21-24).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 2006/0031460), Cho et al (US 2013/0139089), Mun (US 5,579,221) and Hong et al (US 2013/0097533).
Claim 7
Araki/Mun does not specifically teach in the displaying, the object is displayed on the display by superimposing the object on the other object currently displayed on the display.  However, Hong discloses a method for controlling a renderer of a user terminal device; a renderer can be selected for sharing content; a control User Interface (UI) may be displayed that  (par. 0065).  Therefore, it would have been obvious to a person having ordinary skill in the art at before the effective filing date of the invention to modify Araki’s method of controlling devices to include Hong’s teaching of displaying an object, information, or recommended controls, by superimposing the object on an object that is currently displayed on the screen, because it is convenient specifically when the objects are associated, and there are other objects displayed on the screen this way the user is never confused about which object to select to control the adjacent object which may be representation of a controllable device, recommended media or recommended control .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 2006/0031460), Cho et al (US 2013/0139089), Mun (US 5,579,221) and Yun (US 2016/0156957).

Claim 9
See claim 1.  Araki/Mun discloses the operation history information includes information about timing of the operation, including at least one of time, date, a day of the week, and a season.  Araki teaches a step of searching an operation log using a predetermined attribute; the associated operation log extraction unit extracts, from the operation logs, accumulated in the operation log accumulation management unit; the operation logs associated with the .

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 2006/0031460), Cho et al (US 2013/0139089), Mun (US 5,579,221) and Yoshida et al. (US 2015/0039100).

Claim 21
Araki/Mun does not specifically teach obtaining at least one of information indicating an environment condition around the information terminal, or prediction information of the environment condition around the information terminal; and displaying the object on the display at a timing based on at least one of the information indicating the environment condition around the information terminal or the prediction information of the environment condition around the information terminal obtained.
However, Yoshida discloses obtaining at least one of information indicating an environment condition around the information terminal, or prediction information of the environment condition around the information terminal; and displaying the object on the display at a timing based on at least one of the information indicating the environment condition around the information terminal or the prediction information of the environment condition around the information terminal obtained ([0031]-[0032]). Therefore, it would have been obvious to a person having ordinary skill in the art at before the effective 

Claim 22
Araki/Mun does not specifically teach obtaining position information of the device other than the information terminal; and displaying the object on the display at a timing based on the position information of the device other than the information terminal obtained.
However, Yoshida discloses obtaining position information of the device other than the information terminal; and displaying the object on the display at a timing based on the position information of the device other than the information terminal obtained ([0031],[0034]). Therefore, it would have been obvious to a person having ordinary skill in the art at before the effective filing date of the invention to modify Araki’s method of controlling devices to include Yoshida’s disclosed features. One would have been motivated to do so in order to appropriately control a target apparatus according to a situation of the target apparatus by using an information terminal.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 2006/0031460), Cho et al (US 2013/0139089), Mun (US 5,579,221) and AN et al. (US 2016/0115292).

Claim 23
Araki/Mun does not specifically teach obtaining schedule information of the user; and displaying the object on the display at a timing based on the schedule information of the user obtained.
However, AN discloses obtaining schedule information of the user; and displaying the object on the display at a timing based on the schedule information of the user obtained ([0297]). Therefore, it would have been .

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 2006/0031460), Cho et al (US 2013/0139089), Mun (US 5,579,221) and AN et al. (US 2016/0115292) and Kim et al. (US 2009/0237371).

Claim 24
Araki/Mun does not specifically teach obtaining weather forecast information; and displaying the object on the display at a timing resulting from shifting, based on the weather forecast information obtained, the timing based on the schedule information of the user obtained.
However, Kim discloses obtaining weather forecast information; and displaying the object on the display at a timing resulting from shifting, based on the weather forecast information obtained, the timing based on the schedule information of the user obtained ([0258]-[0259]). Therefore, it would have been obvious to a person having ordinary skill in the art at before the effective filing date of the invention to modify Araki’s method of controlling devices to include Kim’s disclosed features. One would have been motivated to do so in order to facilitate great planning of user daily activities.

Claim 25
Araki/Mun does not specifically teach obtaining traffic jam information; and displaying the object on the display at a timing resulting from shifting, based on the traffic jam information obtained, the timing based on the schedule information of the user obtained.


Claim 26
Araki/Mun does not specifically teach obtaining delay information of public transportation facilities; and displaying the object on the display at a timing resulting from shifting, based on the delay information of public transportation facilities obtained, the timing based on the schedule information of the user obtained.
However, Kim discloses obtaining delay information of public transportation facilities; and displaying the object on the display at a timing resulting from shifting, based on the delay information of public transportation facilities obtained, the timing based on the schedule information of the user obtained ([0227]-[0228]). Therefore, it would have been obvious to a person having ordinary skill in the art at before the effective filing date of the invention to modify Araki’s method of controlling devices to include Kim’s disclosed features. One would have been motivated to do so in order to facilitate great planning of user daily activities.

Response to Arguments
Applicant’s arguments and amendments filed on 06/08/2021 have been fully considered but are not persuasive.



	In response, the Examiner respectfully disagrees and submits that Araki discloses that a recommended program is displayed on the remote control, allowing a programmed recording of the TV program to be executed which clearly demonstrate that the recommended program is displayed during a time period before the execution of the program. Therefore, how long that time period should be? The claim itself is not clearly defined that time period and the teaching of Araki meets the metes and bounds of the claimed features. Also, Araki, in paragraphs [0057] and [0087], discloses object being displayed for a time period.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171